DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
By recent response (filed 6/24/22), Applicant amended claim 13 wherein the brazing element consists of nickel and carbon. Similarly, claim 21 now recites that the brazing element consists of cobalt and carbon. Examiner notes these brazing compositions belong to distinct species and have mutually exclusive characteristics, identified as Group B in the original restriction (mailed 12/24/21) and currently present in withdrawn claims. For instance, withdrawn claims 19-20 require brazing element consisting of nickel and carbon, as recited in amended claim 13. Consequently, pending claims 13, 21 and dependent thereof are significantly different from the original elected species (group A).
Since Applicant has received an action on the merits for the originally elected species of brazing element (Group A), this invention has been constructively elected by original presentation for prosecution on the merits, which includes claims 1-6.  Accordingly, amended claims 13-14, 17-18, 21-22 and 25-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Examiner also notes that the Applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., Applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP 819.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2016/0184912, hereafter “Elliot”) in view of Hugget (WO 2014/008537 A1, of record in IDS).
Regarding claim 1, Elliot discloses a joining method by brazing two objects (abstract; [0003]), said method comprising the steps of: placing an brazing element 180/190 between an interface area of a first piece 181/191 and an interface area of a second piece 182/192 to create a joining pre-assembly (figs. 5A-B; [0046, 0048]); placing the components of said joining pre-assembly into a process chamber (vacuum oven- [0059]); removing oxygen from said process chamber; and heating at least said brazing element of said joining pre-assembly, thereby joining said first piece to said second piece [0059].
Elliot does not disclose the brazing element comprising the recited atomic percent of given elements. However, such brazing composition is known in the art. Hugget (also drawn to a brazing method) teaches a ferrous based brazing alloy comprising 3.5 wt% carbon (about 15 at% C), 31), 10 wt% manganese (about 9 at% Mn), 9 wt% molybdenum (about 5 at% Mo), and the balance being iron (about 71 at% Fe) (pg. 4- Table 1). These amounts falls within the recited ranges of respective elements. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Hugget teaches that the brazing alloy can be used to join any combination of ferrous materials, including steel, cast iron or white iron (pg. 5) as well as to produce a wear-resistant metallic composite (pg. 8- first paragraph). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the brazing alloy of Hugget in the method of Elliot in order to manufacture a desired composite component having wear-resistance. Examiner also notes that the open-ended phrase “comprises” does not exclude presence of other elements and the first & second pieces can be either metal or non-metal. 
As to claim 2, Elliot discloses that the first and second piece comprises a ceramic such as alumina, aluminum nitride or silicon nitride [0038], useful for semiconductor and similar manufacturing equipment such as a heater or electrostatic chuck [0005-0006]. Accordingly, one skilled in the art would have found it obvious to join ceramic pieces by brazing with the motivation of fabricating a desired assembly such as a semiconductor heater.
As to claim 3, Elliot discloses that the step of removing oxygen from said process chamber comprises applying a pressure of lower than 1x10-4 torr [0059].
As to claims 4-6, Elliot teaches joining objects by brazing wherein the brazed ceramic assembly is used for semiconductor and similar manufacturing equipment such as a heater or electrostatic chuck [0005-0006]. The ceramic pieces may be aluminum nitride as well other materials such as alumina or beryllium oxide [0011, 0038]. Elliot teaches that suitable braze composition includes several different elements alloyed with silicon that exhibit eutectic formation [0081], including an alloy of nickel and silicon (fig. 15, claim 18). Elliot discloses brazing in a vacuum atmosphere, while heating to a first temperature below eutectic temperature of braze alloy and heating to a second temperature above the eutectic temperature (fig. 15, [0060], [0083-0084]). Using such silicon alloys provides advantages of a lower braze temperature due to eutectic formation and wetting ability of Si to ceramic [0078, 0080]. In light of Elliot, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the brazing composition in Eliot & Hugget so as to provide an eutectic braze alloy for joining two pieces in order to manufacture a desired product such as a semiconductor heater or electrostatic chuck. Furthermore, one skilled in the art would have been motivated to utilize eutectic brazing composition with silicon because doing so would result in advantages of a lower braze temperature due to eutectic formation and improved wetting ability to the ceramic pieces, as suggested by Elliot. Accordingly, combination of Elliot & Hugget includes an eutectic braze alloy for joining ceramic pieces, rendering the claims obvious.

Response to Amendment and Arguments
Applicant’s arguments, filed 6/24/22, with respect to the rejection of claim 1 under Huang have been fully considered and are persuasive. Therefore, previous 103 rejection has been withdrawn. However, upon further consideration, a new ground(s) of 103 rejection is made in view of Elliot & Hugget. With respect to amended claims 13 and 21, examiner notes they belong to non-elected species of brazing composition. 

Proposed Amendment
In order to expedite prosecution, the following claim drafted by the examiner appears to distinguish patentably over prior art of record and is being presented to Applicant for consideration (support for amendment below is found in ¶ [0088] of original specification). Examiner notes that dependent claims should be corrected accordingly and further consideration and/or search will be required depending on nature of the amendment(s).
Claim 1. (Proposed) A joining method, said method comprising the steps of: 
placing an brazing element between an interface area of a first ceramic piece and an interface area of a second ceramic piece to create a joining pre-assembly, wherein said brazing element consists of 3.5 to 25 atomic percent of Carbon, 63.5 to 87.5 atomic percent of one or more elements from the group consisting of Iron, Cobalt, and Nickel, and greater than 0 to 35 atomic percent of one or more elements from the group consisting of Ti, Zr, Hf, Nb, Cr, Mo, W, and Si; placing the components of said joining pre-assembly into a process chamber; removing oxygen from said process chamber; and heating at least said brazing element of said joining pre-assembly, thereby joining said first ceramic piece to said second ceramic piece.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/22, 8/31/22 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735